  


 HR 767 ENR: To amend the Energy Policy Act of 2005 to modify the Pilot Project offices of the Federal Permit Streamlining Pilot Project.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 767 
 
AN ACT 
To amend the Energy Policy Act of 2005 to modify the Pilot Project offices of the Federal Permit Streamlining Pilot Project. 
 
 
1.Pilot Project offices of Federal Permit Streamlining Pilot ProjectSection 365 of the Energy Policy Act of 2005 (42 U.S.C. 15924) is amended by striking subsection (d) and inserting the following: 
 
(d)Pilot project officesThe following Bureau of Land Management Offices shall serve as the Pilot Project offices: 
(1)Rawlins Field Office, Wyoming.  
(2)High Plains District Office, Wyoming.  
(3)Montana/Dakotas State Office, Montana.  
(4)Farmington Field Office, New Mexico.  
(5)Carlsbad Field Office, New Mexico.  
(6)Grand Junction/Glenwood Springs Field Office, Colorado.  
(7)Vernal Field Office, Utah. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
